DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it lacks clarity and conciseness because of the use of the phrase “The embodiments herein relate…” which is implied and should therefore be avoided.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
"100" and "103" have all been used to designate “internal objects.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character:
“103” has been used to designate “internal objects” and “body.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 59 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Regarding claim 59, the phrase “wherein the at least one antenna pair comprises two antenna pairs” is used. This renders the claim indefinite because it is unclear in the instance wherein there is only “one antenna pair” how that “one antenna pair” could also be comprised of “two antenna pairs.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49, 50, 53-55, 57, 58, 60, 61, 67, and 69, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovic (US 2009/0015832 A1).
Regarding claim 49, Popovic discloses a system for detecting an internal object in a body (See Popovic: Para. 0030 (stating "a system for breast cancer detection using microwave imaging")), the internal object and the body having different dielectric properties (See Popovic: Para. 0032 (stating that the "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20. Indeed, as discussed above tumours 20 have a greater dielectric constant than the otherwise normal fat tissue")), the system comprising: 
at least one antenna pair comprising two antennas (See Popovic: Fig. 1, Ref. Char. 14 "antennas") configured to be symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to a line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16" despite not explicitly disclosing a "line of symmetry in the body")), wherein the system is configured to: transmit at least one microwave signal into the body (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue." It should be understood that a person having ordinary skill in the art prior to the effective filing date of the present disclosure would have recognized that although the system disclosed by Popovic provides for a plurality of pulses that the system of Popovic may nevertheless be adapted to "transmit one microwave signal.")) from at least one of the antennas, the at least one transmitted microwave signal being reflected and/or scattered from the internal object (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … microwaves incident on the tumour 20 are scattered")), receive reflected and/or scattered microwave signals at one or more of: (i) the other antenna (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 …[and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) and (ii) the transmitting antenna (See Popovic: Para. 0032) whereby the one or more of the other antenna and the transmitting antenna is operated as a receiver after the transmitting antenna transmits the at least one microwave signal (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 … [and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")) or the one or more of the other antenna and the transmitting antenna is operated as a receiver at the same time as the one or more of the other antenna and the transmitting antenna is transmitting (See Popovic: Para. 0032 (stating that "one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")), compare the received microwave signals at the symmetrically positioned antennas (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")), and detect the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or a change in an already-detected internal object when there is a difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), the difference being related to the different dielectric properties between the internal object and the body (See Popovic: Para. 0032).
Regarding claim 50, Popovic discloses the system according to claim 49 (See above discussion), wherein the difference between the received microwave signals at symmetric antenna pairs during a period of time is analyzed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect a presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or a change of properties of the internal object.
Regarding claim 53, Popovic discloses a method performed by a system for detecting an internal object in a body (See Popovic: Para. 0032 (providing the steps performed by the system shown in Fig. 1)), wherein the internal object and the body having different dielectric properties (See Popovic: Para. 0032 (stating that the "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20. Indeed, as discussed above tumours 20 have a greater dielectric constant than the otherwise normal fat tissue")), the system including at least one antenna pair including two antennas (See Popovic: Fig. 1, Ref. Char. 14 "antennas") configured to be symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to a line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16" despite not explicitly disclosing a "line of symmetry in the body")), the method comprising: transmitting at least one microwave signal into the body (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue." It should be understood that a person having ordinary skill in the art prior to the effective filing date of the present disclosure would have recognized that although the system disclosed by Popovic provides for a plurality of pulses that the system of Popovic may nevertheless be adapted to "transmit one microwave signal.")) from at least one of the antennas, the transmitted at least one microwave signal being reflected and/or scattered from the internal object (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … microwaves incident on the tumour 20 are scattered")); receiving reflected and/or scattered microwave signal at one or more of: (i) the other antenna (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 …[and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) and (ii) the transmitting antenna (See Popovic: Para. 0032) whereby the one or more of the other antenna and the transmitting antenna is operated as a receiver after the transmitting antenna transmits the at least one microwave signal (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 … [and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")) or the one or more of the other antenna and the transmitting antenna is operated as a receiver at the same time as the one or more of the other antenna and the transmitting antenna is transmitting (See Popovic: Para. 0032 (stating that "one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns") and Para. 0036 (clarifying that, "after a time delay ... the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14 ... In this regard ... one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")); comparing the received microwave signals at the symmetrically positioned antennas (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")); and detecting the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer")) or a change in an already-detected internal object when there is a difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), the difference being related to the different dielectric properties between the internal object and the body (See Popovic: Para. 0032).
Regarding claim 54, Popovic discloses the method according to claim 53 (See above discussion), further comprising: determining a type of the internal object (See Popovic: Para. 0013 (stating that "FIG.1 is a schematic diagram of a microwave imaging system for breast cancer detection")) or properties of the internal object (See Popovic: Para. 0037 (providing that "recorded signals … [are] ... analysed by image formation algorithms implemented by the computer 38 to determine the location of the tumour 20 and form a corresponding image")) based on the difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0036 (referring to the system shown in Fig. 1, "after a time delay corresponding to the round trip distance between the antennas 14 and the tumour 20, the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14")) related to the different dielectric properties (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")) and their spatial distribution (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")).
Regarding claim 55, Popovic discloses the method according to claim 53 (See above discussion), further comprising: obtaining a representation of the at least one received microwave signal at each of the antennas that is a receiver antenna (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms") and Para. 0036 (providing that, "typically all of the antennas as 14 receive backscattered microwaves and relay these to the computer 38 for recording and further processing")), the representation of the received microwave signal being used when comparing received microwave signals (See Popovic: Para. 0032).
Regarding claim 57, Popovic discloses the method according to claim 53 (See above discussion), wherein the difference between the received microwave signals at symmetric antenna pairs during a period of time is analyzed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect a presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or a change of properties of the internal object.
Regarding claim 58, Popovic discloses the method according to claim 53 (See above discussion), wherein the two antennas in the at least one antenna pair are symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to the line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16) so that one of the two antennas is at a first position on one side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16) and the other antenna of the two antennas is at a corresponding and symmetric second position on the other side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16), wherein the first and second positions are symmetrical positions on each side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16).
Regarding claim 60, Popovic discloses the method according to claim 53 (See above discussion), wherein the two antennas in the at least one antenna pair are positioned with the same angle in relation to the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")).
Regarding claim 61, Popovic discloses the method according to claim 53 (See above discussion), wherein the body is initially a substantially symmetric body (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) and the internal object is asymmetrically located in the substantially symmetric body (See Popovic: Para. 0032; Fig. 1, Ref. Chars. 14, 16).
Regarding claim 67, Popovic discloses the method according to claim 54 (See above discussion), further comprising: obtaining a representation of the at least one received microwave signal at each of the antennas that is a receiver antenna (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms") and Para. 0036 (providing that, "typically all of the antennas as 14 receive backscattered microwaves and relay these to the computer 38 for recording and further processing")), the representation of the received microwave signal being used when comparing received microwave signals (See Popovic: Para. 0032).
Regarding claim 69, Popovic discloses the method according to claim 53 (See above discussion), wherein the body is initially an asymmetric body (See Popovic: Fig. 1, Ref. Char. 16 (showing the antennas oriented around the "breast 16")) and the internal object is asymmetrically located in the asymmetric body (See Popovic: Fig. 1, Ref. Chars. 16, 20 (showing the antennas oriented around the "breast 16" containing a "tumour 20")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, 59, 62, and 64, are rejected under 35 U.S.C. 103(a) as being unpatentable over Popovic (US 2009/0015832 A1) in view of Persson (US 8724864 B2).
Regarding claim 51, Popovic discloses the system according to claim 49 (See above discussion) and therefore substantially what is taught by claim 51, except Popovic fails to disclose wherein the internal object or the change in the already-detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. However, Persson discloses wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "in the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) or the change in the already-detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of microwave image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of microwave image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Popovic with the teachings of Persson to provide for the microwave imaging system as described in claim 51 of the instant application since Popovic provides in Para. 0040 that their "algorithms may be modified to tailor to other types of microwave imaging applications" and Persson provides in Col. 7, Lines 40-42 that the image reconstruction method they disclose, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 59, Popovic discloses the method according to claim 53 (See above discussion), wherein the at least one antenna pair comprises two antenna pairs (See Popovic: Para. 0033 (providing that, "shown in FIG. 3, through slits 40 are arranged in pairs orthogonal to one another to form a T-shaped aperture 42 machined in the support 12. Two cross-polarized antennas 14 ... are inserted into each slit 40 of the T-shaped aperture 42 ... it should be understood that typically a number of such T-shaped apertures as in 42 are cast into the support 12 and into which antennas as in 14 are inserted thereby forming an array of antennas 14")), wherein one of the antennas in one of the antenna pairs is common between the two antenna pairs (See Popovic: Para. 0036 (referring to the system shown in Fig. 1, "although only a given one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")), and therefore substantially what is taught by claim 59, except Popovic fails to disclose wherein, the common antenna is configured to be positioned on the symmetry line, remaining antennas of the antennas other than the common antenna are configured to be symmetrically positioned around the body in relation to the line of symmetry in the body so that one of the antennas is at a first position on one side of the line of symmetry and another antenna of the antennas is at a corresponding and symmetric second position on the other side of the line of symmetry, and the first and second positions are symmetrical positions on each side of the line of symmetry. However, Persson discloses wherein the common antenna is configured to be positioned on the symmetry line (See Persson: Abs. (describing that  there is an "antenna array surrounding a region of interest"); Col. 3, Lines 44-45 (describing that the "antenna array is shown configured as a circular array of monopoles"); Fig. 6 (showing a circular array with an antenna "positioned on the symmetry line" despite not explicitly showing a line of symmetry)), remaining antennas of the antennas other than the common antenna are configured to be symmetrically positioned around the body in relation to the line of symmetry in the body (See Persson: Fig. 6 (reproduced below with annotations added by the examiner and showing  a circular array with antennas "symmetrically positioned around the body … in relation to the line of symmetry … in the body" despite the original figure not explicitly showing the line of symmetry)) so that one of the antennas is at a first position on one side of the line of symmetry and another antenna of the antennas is at a corresponding and symmetric second position on the other side of the line of symmetry, and the first and second positions are symmetrical positions on each side of the line of symmetry (See Persson: Fig. 6 (reproduced below with annotations added by the examiner and showing  a circular array with antennas "symmetrically positioned around the body … in relation to the line of symmetry … in the body" despite the original figure not explicitly showing the line of symmetry)).

    PNG
    media_image1.png
    685
    1024
    media_image1.png
    Greyscale

Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Popovic with the antenna array teachings of Persson to provide for the microwave imaging system as described in claim 59 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14" and Persson provides in Col. 7, Lines 40-42 that the image reconstruction method they disclose, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 62, Popovic discloses the method according to claim 53, and therefore substantially what is taught by claim 62, except Popovic fails to disclose wherein the internal object or the change in the already-detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. However, Persson discloses wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "In the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) or the change in the already-detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Popovic with the teachings of Persson to provide for the microwave imaging system as described in claim 62 of the instant application since Popovic provides in Para. 0040 that their "algorithms may be modified to tailor to other types of microwave imaging applications" and Persson provides in Col. 7, Lines 40-42 that the image reconstruction method they disclose, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 64, Popovic discloses the system according to claim 50, and therefore substantially what is taught by claim 64, except Popovic fails to disclose wherein the internal object or the change in the already-detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. However, Persson discloses wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "In the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) or the change in the already detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Popovic with the teachings of Persson to provide for the microwave imaging system as described in claim 64 of the instant application since Popovic provides in Para. 0040 that their "algorithms may be modified to tailor to other types of microwave imaging applications" and Persson provides in Col. 7, Lines 40-42 that the image reconstruction method they disclose, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Claims 52, 56, 63, and 65, are rejected under 35 U.S.C. 103(a) as being unpatentable over a combination of embodiments disclosed within Popovic (US 2009/0015832 A1).
Regarding claim 52, Popovic discloses the system according to claim 49 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 52, except that embodiment fails to disclose, wherein the antennas are configured to be symmetrically positioned and asymmetrically oriented, differences between the received microwave signals and a reference measurement changing as a function of time and being indicative of a presence of the internal object. However, a combination of embodiments provided within Popovic discloses, wherein the antennas are configured to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), differences between the received microwave signals and a reference measurement changing as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 52 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Regarding claim 56, Popovic discloses the method according to claim 55 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 56, except that embodiment fails to disclose, wherein the representations of the at least one received microwave signal at each receiver antenna are normalized with a common normalization factor before analyzing and comparing the received microwave signals. However, a combination of embodiments provided within Popovic discloses wherein the representations of the at least one received microwave signal at each receiver antenna are normalized (See Popovic: Para. 0038 (referring to Fig. 4, "antennas 14 of each layer are positioned in a rotationally symmetric manner. This feature can be taken advantage of to remove the early time response via a simple averaging process")) with a common normalization factor (See Popovic: Para. 0038 (referring to Fig. 4, "[g]iven the rotational symmetry of the [s]canner array, cyclic rotation is used to align the early time artefact in all recorded signals, that is the first set of N backscatter signals is aligned with the second set of N backscatter signals and so on. As the tumor response is not aligned, by averaging the aligned signals, a set of N signals that mostly contain the early time response is generated. In this way the tumor response in the signals is reduced by a factor of N")) before analyzing and comparing the received microwave signals (See Popovic: Para. 0038 (referring to Fig. 4 and after describing the normalization process of the representations of the received microwave signals clarifying, "[i]n this way the tumor response in the signals is reduced by a factor of N")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 56 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Regarding claim 63, Popovic discloses the method according to claim 53 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 63, except that embodiment fails to disclose, where the antennas are configured to be symmetrically positioned and asymmetrically oriented, differences between the received microwave signals and a reference measurement changing as a function of time and being indicative of a presence of the internal object. However, a combination of embodiments provided within Popovic discloses, where the antennas are configured to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), differences between the received microwave signals and a reference measurement changing as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 63 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Regarding claim 65, Popovic discloses the system according to claim 50 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 65, except that embodiment fails to disclose, wherein the antennas are configured to be symmetrically positioned and asymmetrically oriented, differences between the received microwave signals and a reference measurement changing as a function of time and being indicative of a presence of the internal object. However, a combination of embodiments provided within Popovic discloses wherein the antennas are configured to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), differences between the received microwave signals and a reference measurement changing as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 65 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Claim 66 is rejected under 35 U.S.C. 103(a) as being unpatentable over Popovic (US 2009/0015832 A1) in view of Persson (US 8724864 B2), as applied to claims 51, 59, 62, and 64 above, in view of a combination of embodiments disclosed within Popovic (US 2009/0015832 A1).
Regarding claim 66, a single embodiment of Popovic in view of Persson discloses the system according to claim 51 (See above discussion), and therefore substantially what is taught by claim 66, except that embodiment of Popovic in view of Persson fails to disclose, wherein the antennas are configured to be symmetrically positioned and asymmetrically oriented, differences between the received microwave signals and a reference measurement changing as a function of time and being indicative of a presence of the internal object. However, Popovic in view of Persson, in view of a combination of embodiments of Popovic discloses wherein the antennas are configured to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), differences between the received microwave signals and a reference measurement changing as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and being indicative of a presence of the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
For the reasons mentioned above in the discussion regarding claim 51 Popovic and Persson are considered to be analogous to the claimed invention and would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine. Furthermore, the multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 66 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Response to Remarks
The Amendment filed December 27, 2021 has been entered. Except where discussed above, Applicant’s amendments have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed September 24, 2021. Except where discussed above, Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed September 24, 2021. 
Applicant’s amendments to at least claims 49, 53, 55, 59, 67 and the addition of claim 69 have changed the scope of those claims and the claims which depend from them. That is, claims 50-52, 54, 56-58, and 60-66, have all accordingly changed in scope as well. As necessitated by the amendments which changed the scope of claims 49, 53, 55, 59, 67, the addition of claim 69, and as discussed in detail above, the Examiner has modified the prior art based rejection of these claims which were previously set forth in the Non-Final Office Action mailed September 24, 2021. Otherwise, Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive.
The Applicant asserts on page 29 of the Remarks: 
…In contrast to the present invention, Popovic does not disclose at least one antenna pair including two antennas configured to be symmetrically positioned around the body in relation to a line of symmetry in the body, where one of the antennas transmits a microwave signal into the body and one of the antennas receives reflected and/or scattered microwave signals...

	In response, the Examiner respectfully disagrees with Applicant’s assertion that Popovic fails to disclose what is provided above. As provided in the Non-Final Office Action mailed September 24, 2021, Figure 1 of Popovic, shown below, discloses “at least one antenna pair including two antennas configured to be symmetrically positioned around the body in relation to a line of symmetry in the body.” Furthermore, Paragraph 0032 of Popovic, also relied upon in the Non-Final Office Action mailed September 24, 2021, provides that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … the microwaves incident on the tumour 20 are scattered … [and the] backscattered microwaves are then collected by the antennas 14.” Similarly, Paragraph 0038 of Popovic, also relied upon in the Non-Final Office Action mailed September 24, 2021, states that the "antennas 14 … [may be] positioned in a rotationally symmetric manner." Therefore, for at least these reasons, Applicant’s assertion that Popovic fails to disclose “at least one antenna pair including two antennas configured to be symmetrically positioned around the body in relation to a line of symmetry in the body, where one of the antennas transmits a microwave signal into the body and one of the antennas receives reflected and/or scattered microwave signals” is unpersuasive.


    PNG
    media_image2.png
    668
    734
    media_image2.png
    Greyscale


Figure 1 of Popovic

The Applicant asserts on pages 31 to 32 of the Remarks:

… Although Popovic discloses the fact that the tumor and the healthy tissue have different dielectric properties, this fact is not sufficient in Popovic to determine the location of the tumor. To determine the location of the tumor, Popovic discloses that an image formation algorithm needs to be executed. The image formation algorithm needs to have knowledge of the relative arrival times and amplitudes of the backscattered microwaves in order to determine the location of the tumor. Thus, Popovic discloses that an image needs to be created in order to detect the tumor. This is a much more complex than the present invention…
	In response, the Examiner agrees with the Applicant’s assertion that Popovic discloses “an image formation algorithm.” However, the Examiner respectfully disagrees with the Applicant’s assertion that Popovic requires that “an image needs to be created in order to detect the tumor.” Rather as provided for in Paragraph 0032 of Popovic, relied upon in the Non-Final Office Action mailed September 24, 2021, the “backscattered microwaves are … analysed using image formation algorithms … to determine the location and form an image of the scatterer.” [Emphasis added]. Given the use of the word “and” it is clear that Popovic regards the processing of a “location” and “form[ation of] an image” as independent components of the “image formation algorithm.” Furthermore, Paragraph 0032 of Popovic, continues by providing that, “performance can be improved and design requirements simplified if antennas 14 are arranged in pairs” and for the use of the coordinated “Co-channel and X-channel switching networks 34 and 36” which are shown above in Figure 1. Finally, the Applicant admitted increased complexity of Popovic over the instant application is unpersuasive because the instant application’s claims are drafted such that under the broadest reasonable interpretation, relying upon an image formation algorithm to satisfy the instant application’s claimed limitations is not precluded. For at least these reasons, Applicant’s assertions are unpersuasive.

The Applicant asserts on pages 32 to 33 of the Remarks:

…The present invention does not require knowledge of exact antenna position and of exact microwave propagation speed. According to the present invention, it is sufficient to compare the received microwave signals at the symmetrically positioned antenna, which requires less computational resources, as compared to Popovic. No other algorithm needs to be done in the present invention, and in particularly not the image formation algorithm as disclosed by Popovic.
According to the present invention, if the compared received microwave signals are different, then an object is detected in the body. If there is no difference between the compared received microwave signals, then there is no object in the body. The present invention does not require knowledge of the relative arrival times and amplitudes of the backscattered microwaves, as in Popovic and Popovic does not disclose comparing received microwave signals at  symmetrically arranged antennas… 

	In response, the Examiner respectfully asserts that while the “image formation algorithm as disclosed by Popovic” may not be necessary to satisfy the limitations of the instant application it is however sufficient to do so. This is because the present application, as asserted by the Applicant, merely requires that the “compared received microwave signals are different.” The fact that Popovic provides for a more specific difference than what is claimed in the instant application does not preclude Popovic’s reliance on a difference generally. For at least these reasons Applicant’s assertions are unpersuasive.

The Applicant asserts on pages 34 of the Remarks:

…More specifically, Persson discloses a system and an image reconstruction algorithm. Persson discloses iteratively reconstructing the image. Each iteration is based on a gradient which is used to update the image. In one step, a threshold level for the gradient is determined in order to decide what belongs to a possible object or not. The threshold level for the gradient is not related to the threshold indicated in claims 51, 62, and 64 of the present invention. The threshold of the present invention relates to directly comparing the measurement signals from the symmetrically positioned antennas. If the measurement signals are substantially the same, then there is no object breaking the symmetry and it is determined that there is no object in the body. If the measurement signals are substantially different, then it indicates that an object is detected in the body. Here, a threshold may be used because there may be differences in the measurement signals that may occur due to normal variations in the body even though there is no object in the body… 

	In response, the Examiner respectfully disagrees with the Applicant’s assertion that “the gradient is not related to the threshold indicated in claims 51, 62, and 64 of the present invention.” The fact that Persson provides for a more specific thresholding than what is claimed in the instant application does not preclude Persson’s reliance on thresholding generally. Furthermore, as explained in detail above, claims 51, 62, and 64 of the present invention are rejected under 35 U.S.C. 103(a) as being unpatentable over Popovic in view of Persson.  For at least these reasons Applicant’s assertions are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793